Citation Nr: 1628010	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-24 198	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1990 to December 1992 in the United States Navy.
 
The matter of entitlement to service connection for psychiatric disability, including PTSD was previously denied in an unappealed June 2007 Board decision.  Thereafter, the Veteran sought to reopen the claim, and it was denied in August 2009 and January 2010 rating actions.  As it happens with respect to PTSD, an element of the Veteran's claimed stressor was verified, which evidence had not been previously of record.  Therefore, that diagnosis was addressed separately on the merits, and that aspect of the claim contemplating the Veteran's other psychiatric diagnoses was addressed as a claim to reopen.  As stated, these issues were both denied, and the Veteran has only appealed that aspect of the decision that denied service connection for PTSD.  

The issue of reopening entitlement to service connection for schizophrenia has been raised in a June 2016 statement from the Veteran's representative, but has not been expressed in an application form prescribed by the Secretary.  38 C.F.R. § 3.1)p), 3.155, 3.160 (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  At no time during, or immediately prior to, the pendency of the claim has the Veteran had a diagnosis of PTSD.





CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim of entitlement to service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for PTSD

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no medical evidence of record indicating a diagnosis of PTSD during the pendency of the Veteran's claim.  The Veteran is not shown to possess the type of medical expertise that would be necessary to competently diagnose a psychiatric disability, such as PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds that the Veteran does not have PTSD.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E.  KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


